DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 01/29/2020 claiming foreign priority to France application 1900811 filed on 01/29/2019.  Claims 1 – 19 are examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both the high pressure compressor in Fig. 1 and white space on the paper to the left and above the Fig. 2 label.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both the stator vane in Fig. 1 and white space on the paper to the left and below the Fig. 2 label.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
22 – Pg. 1, l. 17

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…means for injecting fuel into the combustion chamber and a kerosene supply duct supplying said fuel injection means, said kerosene supply duct being housed, at least in part, in the first arm” must be shown or the feature(s) canceled from Claims 14 - 16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The title of the invention TURBOMACHINE, SUCH AS AN AIRCRAFT TURBOJET ENGINE is generic and non-descriptive.  Use of the phrase “SUCH AS” creates confusion about whether or not the “AIRCRAFT TURBOJET ENGINE” is the invention or just a possible preference.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Pg. 3, l. 17 “The turbomachine 2 has” is believed to be in error for --The turbomachine [[2]] 1 has-- because Pg. 3, l. 14 disclosed ‘Figure 1 shows a turbomachine 1’.
Appropriate correction is required.

Claim Objections
Claims 1 – 19 are objected to because of the following informalities:
Claim 1, l. 6 “characterized in that it comprises” is believed to be in error for --characterized in that [[it]] the turbomachine comprises-- to avoid confusion about what structure or structures are referred to by ‘it’.
Claims 2 – 19, l. 1 “A turbomachine according to” is believed to be in error for --[[A]] The turbomachine according to-- because Claims 2 – 19 are dependent claims.
Claim 2, l. 1 “characterized in that it comprises” is believed to be in error for --characterized in that [[it]] the turbomachine comprises-- to avoid confusion about what structure or structures are referred to by ‘it’.
Claim 7, ll. 2 - 3 “a portion (extending radially” is believed to be in error for --a portion extending radially--.
Claim 8, ll. 2 - 3 “a portion (extending radially” is believed to be in error for --a portion extending radially--.
Claim 9, ll. 2 - 3 “a portion (extending radially” is believed to be in error for --a portion extending radially--.
Claim 10, ll. 2 - 3 “a portion (extending radially” is believed to be in error for --a portion extending radially--.
Claim 14, l. 1 “characterized in that it comprises” is believed to be in error for --characterized in that [[it]] the turbomachine comprises-- to avoid confusion about what structure or structures are referred to by ‘it’.
Claim 15, l. 1 “characterized in that it comprises” is believed to be in error for --characterized in that [[it]] the turbomachine comprises-- to avoid confusion about what structure or structures are referred to by ‘it’.
Claim 16, l. 1 “characterized in that it comprises” is believed to be in error for --characterized in that [[it]] the turbomachine comprises-- to avoid confusion about what structure or structures are referred to by ‘it’.
Claim 17, l. 1 “characterized in that the compressor” is believed to be in error for --characterized in that the at least one compressor-- to maintain consistency among the claims.
Claim 18, l. 1 “characterized in that the compressor” is believed to be in error for --characterized in that the at least one compressor-- to maintain consistency among the claims.
Claim 19, l. 1 “characterized in that the compressor” is believed to be in error for --characterized in that the at least one compressor-- to maintain consistency among the claims.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 14 - 16 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for injecting fuel into the combustion chamber” and “fuel injection means” recited in Claims 14 - 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specification Pg. 3, ll. 1 – 2 merely repeats the text of the claim limitations without any further details.  Additionally, Figs. 1 and 2 do not appear to show the claim limitation “means for injecting fuel into the combustion chamber” and “fuel injection means” recited in Claims 14 - 16.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 6, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,581,996) in view of Kent (4,163,366) in view of Ott et al. (20150322820).
Regarding Claim 1, Koch teaches, in Figs. 1 - 2, the invention as claimed, including a turbomachine (10), such as a turbojet, extending along an axis (16), comprising a primary flow jet (34) comprising at least one compressor (20, 22), at least one combustion chamber (24) and at least one turbine (26, 28), and at least one duct (58a-44-58b) for the flow of cooling air (Title and Abstract), said duct (58a-44-58b) comprising an air inlet opening (where 58a connected to 22) into the primary flow jet (34) at the compressor (22), and an air outlet opening (where 58b connected to 26) into the primary flow jet (34), at the turbine (26).  Koch is silent on a secondary flow jet 
Kent teaches, in Fig. 1 and Col. 3, l. 65 to Col. 4, l. 30, a similar turbomachine (10) comprising a primary flow jet (26) comprising at least one compressor (28, 29, 34), at least one combustion chamber (36) and at least one turbine (40, 42, 48), and a secondary flow jet (through annular cavity 62) located radially outside the primary flow jet (26).  Kent teaches, in Col. 3, l. 65 to Col. 4, l. 30, that ventilation air from inlet ports (70 and 74) suppressed ignition of flammable liquids by sweeping out any flammable vapors which might tend to collect within the annular cavity (62).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koch with the secondary flow jet located radially outside the primary flow jet of Kent to facilitate suppressing ignition of flammable liquids by sweeping out any flammable vapors which might tend to collect within the annular cavity that surrounded the primary flow jet.
Koch, i.v., Kent, as discussed above, teach a turbomachine with a secondary flow jet located radially outside the primary flow jet, i.e., base device, upon which the claimed invention can be seen as an improvement.  Koch, i.v., Kent, as discussed 
Thus, improving a particular device (turbomachine with a secondary flow jet located radially outside the primary flow jet), based upon the teachings of such improvement in Ott, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the turbomachine with a secondary flow jet located radially outside the primary flow jet of Koch, i.v., Kent, and the results would have been MPEP 2143(C).
Re Claim 2, Koch, i.v., Kent and Ott, teaches the invention as claimed and as discussed above, and Koch further teaches, in Fig. 1 marked-up below, characterized in that it (interpreted as the turbomachine) comprises an annular fairing (labeled) extending around the compressor (22).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Koch, i.v., Kent and Ott, taught that the annular fairing extending around the compressor internally delimiting the secondary flow jet for the same reason discussed in the Claim 1 rejection above.

    PNG
    media_image1.png
    765
    1059
    media_image1.png
    Greyscale



Re Claim 3, Koch, i.v., Kent and Ott, teaches the invention as claimed and as discussed above; except, characterised in that the fairing is attached, at least in part, to the first arm.  Koch shows, in Fig. 1 (marked-up above), that the upstream portion (58a) of the duct passed through said annular fairing.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Koch, i.v., Kent and Ott, taught the annular fairing is attached, at least in part, to the first arm because said first arm/shroud housed, i.e., enclosed, the upstream portion (58a) of the duct as discussed in the Claim 1 rejection above.  Therefore, the radially inner end of said first arm/shroud would have been 
Re Claims 4, 5, and 6, Koch, i.v., Kent and Ott, teaches the invention as claimed and as discussed above, including characterized in that each arm has a profiled section.  As discussed in the Claim 1 rejection above, Ott teaches, in Figs. 3, 4, and 7 - 14 and Paras. [0051] and [0052], that an airfoil shaped, i.e., profiled, shroud reduced the effects of drag within the fluid flowpath, i.e., improved efficiency by reducing flow disturbances, e.g., turbulence.
Re Claims 11 and 12, Koch, i.v., Kent and Ott, teaches the invention as claimed and as discussed above, and Koch further teaches, in Fig. 1, that the downstream portion (58b) of the duct extends radially.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Koch, i.v., Kent and Ott, taught that the downstream portion of the duct extends radially  and extends integrally into the second arm for the same reason discussed in the Claim 1 rejection above. 
Re Claims 14 and 15, Koch, i.v., Kent and Ott, teaches the invention as claimed and as discussed above, and Koch further teaches, in Figs. 1 and 2 and Col. 2, ll. 40 - 45, characterized in that it (interpreted as the turbomachine) comprises means for injecting fuel into the combustion chamber [As discussed in the 35 USC 112(b) rejection above, ‘means for injecting fuel into the combustion chamber’ was interpreted as invoking 112(f); however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In the interest of compact prosecution, Official Notice that it was known in the art that kerosene was a conventional fuel of a turbomachine like the gas turbine engine of Koch and that a kerosene supply duct supplied said kerosene fuel to the fuel injectors (36) of Koch.  As discussed in the Drawing Objections above, Applicant’s figures failed to show the means for injecting fuel into the combustion chamber, the fuel injection means, and the kerosene supply duct being housed, at least in part, in the first arm.  Ott teaches, in Figs. 1 – 15 and Para. [0005], a similar turbomachine (94) that had a plurality of fluid circuits for delivering or circulating fluids such fuel, lubricant, and/or coolant.  Ott teaches, in Figs. 8 and 11 – 14, a shroud/arm with a plurality of ducts (40 and 82 or 40 and 86) for transporting two or more different fluids through the same shroud/arm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koch, i.v., Kent and Ott, with said kerosene supply duct being housed, at least in part, in the first arm/shroud because Koch Figs. 1 and 2 showed the upstream duct portion (58a) next to the fuel injector (36) and Ott taught, in Figs. 8 and 11 – 14 and Para. [0056], that a plurality of different ducts .


Claims 7 - 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,581,996) in view of Kent (4,163,366) in view of Ott et al. (20150322820) and further in view of Suciu et al. (20160237906) hereinafter “Suciu ‘906”.
Re Claims 7, 8, 9, and 10, Koch, i.v., Kent and Ott, teaches the invention as claimed and as discussed above; except, characterized in that the upstream portion of the duct comprises a portion extending axially in the secondary flow jet and a portion (extending radially in the first arm.  Suciu ‘906 teaches, in Fig. 2 and Para. [0051], a similar turbomachine (90) with a compressor (92) with an upstream portion of a duct (line from 82 to 93) extended radially from a position near the compressor outlet where the pressure and temperature of the compresses air was near their maximum values.  Suciu ‘906 teaches, in Fig. 3 and Para. [0054], a similar turbomachine (100) with a compressor (108) with an upstream portion of a duct (110) comprises a portion (horizontal portion) extending axially in the secondary flow jet (dark arrow pointing to reference character ‘82’) and a portion extending radially (radial portion above said dark arrow).  Suciu ‘906 teaches, in Paras. [0054] and [0055], that the compressed air bled 
Re Claim 13, Koch, i.v., Kent, Ott, and Suciu ‘906, teaches the invention as claimed and as discussed above, and Koch further teaches, in Fig. 1, that the downstream portion (58b) of the duct extends radially.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Koch, i.v., Kent, Ott, and Suciu ‘906, taught that the downstream portion of the duct extends radially  and extends integrally into the second arm for the same reason discussed in the Claim 1 rejection above. 
Re Claim 16, Koch, i.v., Kent, Ott, and Suciu ‘906, teaches the invention as claimed and as discussed above, and Koch further teaches, in Figs. 1 and 2 and Col. 2, ll. 40 - 45, characterized in that it (interpreted as the turbomachine) comprises means for injecting fuel into the combustion chamber [As discussed in the 35 USC 112(b) rejection above, ‘means for injecting fuel into the combustion chamber’ was interpreted as invoking 112(f); however, the written description fails to disclose the corresponding Official Notice that it was known in the art that kerosene was a conventional fuel of a turbomachine like the gas turbine engine of Koch and that a kerosene supply duct supplied said kerosene fuel to the fuel injectors (36) of Koch.  As discussed in the Drawing Objections above, Applicant’s figures failed to show the means for injecting fuel into the combustion chamber, the fuel injection means, and the kerosene supply duct being housed, at least in part, in the first arm.  Ott teaches, in Figs. 1 – 15 and Para. [0005], a similar turbomachine (94) that had a plurality of fluid circuits for delivering or circulating fluids such fuel, lubricant, and/or coolant.  Ott teaches, in Figs. 8 and 11 – 14, a shroud/arm with a plurality of ducts (40 and 82 or 40 and 86) for transporting two or more different fluids through the same shroud/arm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koch, i.v., Kent, Ott, and Suciu ‘906, with said kerosene supply duct being housed, at least in part, in the first arm/shroud because .


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,581,996) in view of Kent (4,163,366) in view of Ott et al. (20150322820) and further in view of Johnson (7,509,797).
Re Claims 17 and 18, Koch, i.v., Kent and Ott, teaches the invention as claimed and as discussed above; except, characterized in that the compressor has at least one stator blade wheel with variable stator pitch.  Johnson teaches, in Fig. 2, Col. 4, ll. 55 – 60, and Col. 5, ll. 5 – 10, a similar turbomachine with a compressor (30) that had at least one stator blade wheel (38) with variable stator pitch (known in the gas turbine art as a ‘variable stator vane’).  Johnson teaches, in Col. 4, ll. 55 – 60 and Col. 5, ll. 5 – 10, that variable stator vanes were conventional in axial compressors of gas turbine engines, i.e., turbomachine, because they facilitated maintaining adequate stall margin of the compressor during the entire flight envelope.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koch, i.v., Kent and Ott, with the .


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (5,581,996) in view of Kent (4,163,366) in view of Ott et al. (20150322820) and further in view of Suciu et al. (20160237906) hereinafter “Suciu ‘906” as applied to Claim 7 above, and further in view of Johnson (7,509,797).
Re Claim 19, Koch, i.v., Kent, Ott, and Suciu ‘906, teaches the invention as claimed and as discussed above; except, characterized in that the compressor has at least one stator blade wheel with variable stator pitch.  Johnson teaches, in Fig. 2, Col. 4, ll. 55 – 60, and Col. 5, ll. 5 – 10, a similar turbomachine with a compressor (30) that had at least one stator blade wheel (38) with variable stator pitch (known in the gas turbine art as a ‘variable stator vane’).  Johnson teaches, in Col. 4, ll. 55 – 60 and Col. 5, ll. 5 – 10, that variable stator vanes were conventional in axial compressors of gas turbine engines, i.e., turbomachine, because they facilitated maintaining adequate stall margin of the compressor during the entire flight envelope.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koch, i.v., Kent, Ott, and Suciu ‘906, with the compressor has at least one stator blade wheel with variable stator pitch because Johnson teaches that variable stator vanes were conventional in axial compressors of 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LORNE E MEADE/Primary Examiner, Art Unit 3741